Case 1:16-cv-22254-DPG Document 127 Entered on FLSD Docket 12/22/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO.: 1:16-cv-22254-GAYLES/MCALILEY


  CARMEN RINCON and CARLOS
  RINCON, personally, and as personal
  representatives of the Estate of
  Ethan Rincon, deceased,

         Plaintiffs,

  v.

  MIAMI-DADE COUNTY, a subdivision
  of the State of Florida, SERGEANT VICTOR
  EVANS, individually and in his official capacity
   as a police officer for Miami Dade County,
  OFFICER JOHN DALTON, individually and
  in his official capacity as a police officer for
   Miami Dade County, and OFFICER BRIAN
  ZAMORSKI, individually and in his official
  capacity as a police officer for Miami Dade
  County, and OFFICER MARLENE TABORDA,
  individually and in her official capacity as a
  police officer for Miami-Dade County,

        Defendants.
  ___________________________________________/


                SCHEDULING ORDER SETTING CIVIL TRIAL DATE AND
                 PRETRIAL SCHEDULE, REQUIRING MEDIATION, AND
               REFERRING CERTAIN MOTIONS TO MAGISTRATE JUDGE

         THIS CAUSE is set for a jury trial during the Court’s two-week trial calendar beginning

  on Monday, March 14, 2022. The Calendar Call will be held at 9:30 a.m. on Wednesday,

  March 09, 2022. A Status Conference will be held at 10:00 a.m. on Wednesday, January 12,

  2022. The parties shall adhere to the following schedule:

  1.   Joinder of any additional parties and filing of motions to amend the complaint
                                                                                        3/15/2021
       by
Case 1:16-cv-22254-DPG Document 127 Entered on FLSD Docket 12/22/2020 Page 2 of 4




  2.    Written lists containing the names and addresses of all witnesses intended to
                                                                                            2/1/2021
        be called at trial by

  3.    Plaintiff(s) shall disclose experts, expert witness summaries, and reports as
                                                                                           6/29/2021
        required by Fed. R. Civ. P. 26(a)(2) by

  4.    Defendant(s) shall disclose experts, expert witness summaries, and reports as
        required by Fed. R. Civ. P. 26(a)(2) by                                            7/27/2021

  5.    Exchange of rebuttal expert witness summaries and reports as required by Fed.
                                                                                           8/10/2021
        R. Civ. P. 26(a)(2) by

  6.    Parties shall select a mediator pursuant to Local Rule 16.2 and shall schedule a
                                                                                           6/14/2021
        time, date, and place for mediation by

  7.    Fact discovery shall be completed by                                                6/1/2021

  8.    Expert discovery shall be completed by                                              9/6/2021

  9.    Dispositive motions, including those regarding summary judgment and
                                                                                           11/8/2021
        Daubert, shall be filed by

  10.   Mediation shall be completed by                                                    12/6/2021

  11.   All pretrial motions and memoranda of law, including motions in limine, shall
                                                                                            1/3/2022
        be filed by

  12.   Joint pretrial stipulation, proposed joint jury instructions, proposed joint
        verdict form, and/or proposed findings of fact and conclusions of law shall be     1/31/2022
        filed by

  13.   Electronic versions of documentary exhibits and Certificates of Compliance re
                                                                                            3/7/2022
        Admitted Evidence shall be filed on CM/ECF by

         Motions.     Every motion filed in this case shall be accompanied by one proposed

  original order granting the motion. Each party shall be limited to filing one (1) motion in

  limine. Unless otherwise specified by the Court, every motion shall be double-spaced in Times

  New Roman 12 point typeface. Multiple Plaintiffs or Defendants shall file joint motions with

  co-parties unless there are clear conflicts of position.

         Referral to Magistrate Judge. Pursuant to 28 U.S.C. § 636, all discovery matters are

  referred to Magistrate Judge Chris M. McAliley to take all appropriate action. Furthermore,


                                                    2
Case 1:16-cv-22254-DPG Document 127 Entered on FLSD Docket 12/22/2020 Page 3 of 4




  pursuant to 28 U.S.C. § 636(c)(1), the parties may consent to trial and final disposition by

  Magistrate Judge McAliley.

         Discovery. The parties may stipulate to extend the time to answer interrogatories,

  produce documents, and answer requests for admissions. The parties shall not file with the Court

  notices or motions memorializing any such stipulation unless the stipulation interferes with the

  deadlines set forth above. The Court must approve all stipulations that would interfere with

  schedule deadlines. See FED. R. CIV. P. 29. In addition to the documents enumerated in Local

  Rule 26.1(b), the parties shall not file notices of deposition with the Court. Strict compliance

  with the Local Rules is expected, particularly with regard to motion practice. See S.D. FLA. L.R.

  7.1.

         Discovery Disputes. The parties shall not file any written discovery motions,

  including motions to compel, for protective order, or for sanctions, without the consent of

  Magistrate Judge McAliley. Counsel must actually confer and engage in reasonable

  compromise in a genuine effort to resolve their discovery disputes before seeking the Court’s

  intervention. The Court may impose sanctions, monetary or otherwise, if it determines that a

  party has improperly sought or withheld discoverable material in bad faith. If, after conferring,

  the parties are unable to resolve their discovery dispute without Court intervention, they shall

  not file written motions. Rather, the parties shall follow Judge McAliley’s Discovery Procedure

  Order to schedule the matter for a hearing.

         Deposition Designations. Parties seeking to use deposition testimony at trial shall

  provide the Court will a full deposition transcript. The designations shall be color coded,

  with each party highlighting the deposition testimony it intends to use in a specific color.

  Objections to designations shall be included in the margins of the transcript.

         Electronic Submission of Exhibits. Pursuant to United States District Court for the
                                                 3
Case 1:16-cv-22254-DPG Document 127 Entered on FLSD Docket 12/22/2020 Page 4 of 4




  Southern District of Florida Administrative Order 2016-70 regarding electronic submission of

  exhibits, counsel must file in the CM/ECF system electronic versions of documentary exhibits to

  be submitted at trial no later than 48 hours prior to Calendar Call. 1 At the time of filing the

  electronic exhibits, an attorney for each party shall also complete and file the attached

  Certification of Compliance re Admitted Evidence. Electronically filed exhibits are subject

  to CM/ECF Administrative Procedures, Section 6, Redaction of Personal Information, Privacy

  Policy, and Inappropriate Materials. Failure to file the electronic exhibits and Certification of

  Compliance by the date enumerated above may result in the imposition of sanctions. Any

  original exhibits that have been returned to, or retained by. the filing party after electronic

  filing shall be kept for safe keeping until the conclusion of any appeals; upon order of the Court,

  the filing party must return the original exhibits to the Clerk of Court.

           DONE AND ORDERED in Chambers at Miami, Florida, this Tuesday, December 22,

  2020.




                                                       ________________________________
                                                       DARRIN P. GAYLES
                                                       UNITED STATES DISTRICT JUDGE


  cc:      Magistrate Judge McAliley
           All Counsel of Record




  1
      This requirement excludes contraband and audio/video recordings. The filing party will file with the Clerk a CD,
      DVD, or other electronic medium containing a copy of any exhibit that is an audio or video recording.
                                                           4
